Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the Amendment filed on 10/3/2022.
In the Instant Amendment, Claim(s) 1 has/have been amended; Claim(s) 2-7 has/have been added; Claim(s) 1 is/are independent claims. Claims 1-7 have been examined and are pending in this application.

Information Disclosure Statement
The information disclosure statement(s) submitted on 9/29/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Response to Arguments
The objection to the specification, the claim objection and the 112(b) rejections are withdrawn because of the amendment and the persuasive argument in the remarks (page 5) except for the limitation “the amount” in claim 1.

Applicant's arguments filed 10/3/2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the amount".  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-7 are also rejected for being dependent of the base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walch et al (US 20160210493 A1) in view of Jelnek (US 20100033677 A1) or Tsai (US 20150169934 A1).
Regarding claim 1, Walch teaches A method comprising using at least one hardware processor to:
control a camera to capture a series of images of at least one fingerprint at multiple distances from the camera, beginning at a prescribed starting position and moving by incremental distances from the starting position (paras. 0106, 0109);
after 
select a first image having a best focus from the series of images using the score (paras. 0106-0109; select a best focus image from captured images at incremental distances using the score; e.g. selecting the best focus image from a first image and a second image at incremental distances using the scores of the two images),
but fails to teach
after the series of images is captured, for each image in the series of images: determine the focus in the image; and select a first image having a best focus from the series of images.
However, in the same field of endeavor Jelnek/Tsai teaches
after the series of images is captured, for each image in the series of images: determine the focus in the image; and select a first image having a best focus from the series of images (Jelnek: Fig. 6; paras. 0002, 0018-0021; after capturing images at increased distances, select a best focus image from the images by comparing determined focus values of the images; Tsai: Figs. 2-3; paras. 0021-0023).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Jelnek/Tsai in Walch to have after the series of images is captured, for each image in the series of images: determine the focus in the image; and select a first image having a best focus from the series of images for using a sweep configuration to take a fast sequence of frames while the optical focus lens position is incremented allowing best focus image to be obtained later that does not interfere with the fast sweep yielding a predicted result.

Regarding claim 2, the combination of Walch and Jelnek/Tsai teaches everything as claimed in claim 1. In addition, Walch teaches wherein the prescribed starting position comprises the focus of a lens of the camera (paras. 0106, 0109, 0160).

Regarding claim 3, the combination of Walch and Jelnek/Tsai teaches everything as claimed in claim 1. In addition, Jelnek/Tsai teaches wherein the incremental distances are equal to a depth-of-field of the camera (Jelnek: figs. 6, 9; para. 0042-0044; Tsai: Fig. 2; paras. 0020-0024).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Jelnek/Tsai in the combination of Walch and Jelnek/Tsai to have wherein the incremental distances are equal to a depth-of-field of the camera for ensuring capturing proper image ranges so that better focus images can be obtained yielding a predicted result.

Regarding claim 4, the combination of Walch and Jelnek/Tsai teaches everything as claimed in claim 1. In addition, Jelnek/Tsai teaches wherein capturing the series of images comprises operating the camera in a burst-imaging mode (Jelnek: figs. 6, 9; para. 0042-0044; Tsai: Fig. 2; paras. 0020-0024).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Jelnek/Tsai in the combination of Walch and Jelnek/Tsai to have wherein capturing the series of images comprises operating the camera in a burst-imaging mode for using a sweep configuration to take a fast sequence of frames while the optical focus lens position is incremented allowing best focus image to be obtained later that does not interfere with the fast sweep yielding a predicted result.

Regarding claim 5, the combination of Walch and Jelnek/Tsai teaches everything as claimed in claim 1. In addition, Walch teaches wherein the series of images of the at least one fingerprint comprise a series of images of multiple fingers, wherein the small region in each of the series of images comprises a region in each image including a first individual finger of the multiple fingers, and wherein selecting the first image from the series of images comprises selecting the best focus calculated for the first individual finger (Figs. 1, 7; steps 702-708; paras. 0106-0109).

Regarding claim 6, the combination of Walch and Jelnek/Tsai teaches everything as claimed in claim 5. In addition, Walch teaches further comprising using the at least one hardware processor to:
select a second image from the series of images, wherein the second image comprises a best focus calculated for a second individual finger of the multiple fingers (Figs. 1, 7, 14; steps 702-708; paras. 0106-0109, 0139).

Regarding claim 7, the combination of Walch and Jelnek/Tsai teaches everything as claimed in claim 6. In addition, Walch teaches wherein selecting the second image comprises, for each image in the series of images: (i) determining a second focus in the image by taking the average per pixel convolution value of a Laplace filter over a second small region, the second small region corresponding to the second individual finger, (ii) convolving the image with Laplacian of Gaussian kernel to generate a second filtered image, and (iii) assigning a second score to the second filtered image reflecting the amount of fine edge resolution (Figs. 1, 7, 14; steps 702-708; paras. 0106-0109, 0139).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438. The examiner can normally be reached Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Quan Pham/Primary Examiner, Art Unit 2696